1      ROGER T. NUTTALL #42500
       NUTTALL COLEMAN & DRANDELL
2              2333 MERCED STREET
                 FRESNO, CA 93721
3              PHONE (559) 233-2900
                 FAX (559) 485-3852
4

5    Attorneys for Defendant, RAUL TORRES
6

7

8                               UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                No. 18-CR-0147-LJO-SKO
11                     Plaintiff,                   STIPULATION TO CONTINUE
                                                  SENTENCING HEARING AND ORDER
12        v.
13   RAUL TORRES,
14                     Defendant.
15

16        IT IS HEREBY STIPULATED by and between the parties hereto
17   that the Sentencing Hearing currently scheduled for April 29,
18   2019, at 8:30 a.m. be continued to June 10, 2019, at 8:30 a.m.

19   before the Honorable Lawrence J. O’Neill.

20        IT IS ALSO STIPULATED by and between the parties herein that

21   the parties’ informal objections to the Presentence Report shall

22   become due on May 13, 2019, and the parties’ formal objections

23   shall become due on May 28, 2019.

24        The need for a continuance is based upon defense counsel’s

25   current schedule and other relevant circumstances.           Defense

26   counsel’s current situation has been relayed to the Government

27   through Assistant U.S. Attorney Kirk Sherriff who has no

28   objection to the continuance.


                                              1
1          As relayed to Mr. Sherriff, defense counsel has recently
2    been involved in a series of trials and is currently in the
3    middle of a 2-week jury trial in the Fresno County Superior
4    Court.   As such, defense counsel has not had the opportunity to
5    discuss in full the probation report with the Defendant who is
6    housed in Lerdo, and is not therefore able to adequately prepare
7    informal objections which had been due on Monday, April 1, 2019.
8          Defense counsel simply needs more time to be able to fully
9    address the probation report and to offer the Defendant effective
10   assistance as related to sentencing.
11         The parties stipulate and agree that time can be excluded
12   from April 29, 2019, to, and including, June 10, 2019, based upon
13   counsel’s need to be able to adequately represent his client at
14   sentencing, and that the ends of justice outweigh the public’s
15   and defendants’ interest in a speedy resolution.
16         Under the circumstances set forth herein, it is respectfully

17   suggested that good cause does exist for a continuance to the

18   hereinabove-noted date.

19         IT IS SO STIPULATED.

20         Dated:   March 29, 2019.       Respectfully submitted,

21                                        NUTTALL COLEMAN & DRANDELL

22

23                                        By /s/ ROGER T. NUTTALL
                                               ROGER T. NUTTALL
24                                             Attorneys for Defendant,
                                               RAUL TORRES
25

26   ///

27   ///

28   ///


                                      2
          Dated:    March       , 2019.          PHILLIP A. TALBERT
1                                                United States Attorney
2

3                                                By__________________________
                                                      KIRK SHERRIFF
4                                                     Assistant U.S. Attorney
5

6                                         ORDER
7         Good cause appearing therefor,
8         The Sentencing Hearing currently scheduled on April 29,
9    2019, at 8:30 a.m., is continued to June 10, 2019, at 8:30 a.m.,
10   and the above-noted briefing schedule is to be followed.
11        NO FURTHER CONTINUANCES.
12
     IT IS SO ORDERED.
13

14     Dated:   April 1, 2019                     /s/ Lawrence J. O’Neill _____
                                          UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                             3
